Citation Nr: 1447177	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  02-02 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected residuals of a low back injury with a history of a herniated nucleus pulposus (thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to January 1983.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 1999 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine disability including on a secondary basis.  In April 2014, this matter was remanded by the Board for further evidentiary development.

On his March 2002 VA Form 9, the Veteran requested a Board hearing.  The Veteran submitted a written request to withdraw the hearing in a March 2012 statement.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's cervical spine disability, variously diagnosed as degenerative joint and disc disease of the cervical spine, is proximately due to or the result of a service-connected disease or injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection on a secondary basis for a cervical spine disability, variously diagnosed as degenerative joint and disc disease of the cervical spine, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish secondary service connection for a cervical spine disability.  He maintains, in essence, that he has a current cervical spine disability that can be attributed to his service-connected thoracolumbar spine disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1311 (West 2002).  In addition, service connection is also warranted where the evidence of record establishes that a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Generally, in order to prevail under a theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disease or injury, and (3) a nexus, or link, between the current disability and the service-connected disease or injury.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record evidence establishes that the Veteran has a current cervical spine disability.  The February 2011, February 2012, and May 2014 VA examination reports reflect current diagnoses of degenerative joint and disc disease of the cervical spine.  The July 2010 private x-ray findings show advanced spondylotic changes of the cervical spine.  Moreover, the information of record reflects that service connection is in effect for the Veteran's thoracolumbar spine disability.  See, e.g., Rating Decision, dated December 1999.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the service-connected disease or injury, the record evidence contains two VA medical opinions dated in February 2012 and May 2014.  In both opinions, the VA examiner determined that it was less likely as not that there was a nexus between the Veteran's current cervical spine disability and his service-connected thoracolumbar spine disability.  The examiner's rationale was that such a connection was not supported by current mainstream medical literature.  By contrast, the record also contains a private medical opinion dated in August 2010.  According to this physician, the Veteran's cervical spine disability, as shown by the July 2010 x-ray findings, is a result of compensating for limitations resulting from the Veteran's long years of suffering from chronic lumbar spine pain.  Accordingly, given that the record is at least in relative equipoise, the Board finds it is reasonable to conclude that the record evidence establishes a nexus between the Veteran's current cervical spine disability and his service-connected thoracolumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the Board determines that the Veteran's cervical spine disability, variously diagnosed as degenerative joint and disc disease of the cervical spine, is proximately due to or the result of the service-connected thoracolumbar spine disability.  Accordingly, the appeal is granted.


ORDER

Service connection on a secondary basis for a cervical spine disability, variously diagnosed as degenerative joint and disc disease of the cervical spine, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


